Citation Nr: 0117469	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-02 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1960 to 
August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Portland, Oregon, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for bilateral hearing loss and assigned a noncompensable 
evaluation effective March 8, 1999.  In May 2001, the veteran 
testified at hearing before a Member of the Board of 
Veterans' Appeals.

At his hearing in May 2001, the veteran stated that he 
intended to claim service connection for tinnitus.  The RO is 
requested to take appropriate action to develop this claim.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

During the veteran's May 2001 Travel Board hearing, the 
veteran testified that since his last examination in August 
1999 his bilateral hearing loss has worsened.  Therefore, 
further development of the medical record is necessary with 
regard to this issue.

Furthermore, during the pendency of the veteran's appeal but 
after the case was forwarded to the Board, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be must ensure 
that all available relevant medical 
records are included in the claims 
folder. 

2.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a VA 
examination to determine the current 
severity of his hearing loss.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All indicated testing, 
including audiometric testing, should be 
done in this regard.  Detailed clinical 
findings should be reported in connection 
with the evaluation.  The examiner should 
indicate whether the veteran currently 
has a compensable hearing loss disability 
for VA purposes.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  After completion of the above, 
the RO should review the expanded record 
and determine whether the benefit sought 
can be granted.  If the claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




